 Case 17-07025        Doc 148   Filed 03/25/21 Entered 03/26/21 07:32:11   Desc Main
                                 Document     Page 1 of 2



SO ORDERED.

SIGNED this 25 day of March, 2021.




                                                   John T. Laney, III

                                      United States Bankruptcy Judge




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 VALDOSTA DIVISION

In re:                                         )
                                               )
DAVID B. MCCUTCHEON                            )        CHAPTER 13 BANKRUPTCY
                                               )
         Debtor.                               )        CASE NO. 16-70733-JTL
                                               )
                                               )
                                               )
COREY KUPERSMITH                               )
                                               )        ADVERSARY NO. 17-7025
         Plaintiff.                            )
                                               )
v.                                             )
                                               )
DAVID B. MCCUTCHEON                            )
                                               )
         Defendant.                            )
                                               )

                          ORDER ON DEFENDANT’S MOTIONS
                           TO DISMISS AND FOR SANCTIONS
 Case 17-07025     Doc 148    Filed 03/25/21 Entered 03/26/21 07:32:11         Desc Main
                               Document     Page 2 of 2



      For the reasons stated in the memorandum opinion dated March 25, 2021, the

Defendant’s motions to dismiss and for sanctions are GRANTED.
